Andrews, J.:
Assuming that sueli an action, as-the present may be ftiaintained under and by virtue of the Labor.Law, there is no-misjoinder of jm'ties plaintiff. If the International Typographical Union is the owner of .the label in- question, and if it has conferred upon the Allied Printing Trades Council the exclusive right to use such- label in the city of Syracuse, both may properly be joined as plaintiffs to prevent its unauthorized use and to recover such damages as its misuse may have occasioned. .The situation is analogous to that where the owner of a patent has given exclusive license for a -Certain territory. Here both owner and licensee should be plaintiffs in equitable actions brought, against one infringing within that territory. (Walker Patents- [4th ed.-], § 400.) The more important question involved in this demurrer is, therefore, whether a cause of action is stated in favor of the International' Typographical Union and the Allied Printing Trades Council, its licensee. Section 15 of the Labor Law* provides that a union or association of employees may adopt a device in the form of a label for the purpose of designating the products of the labor of the members thereof. Copies are to be filed in the office of the Secretary of State who 1 shall "issue a certificate of the filing thereof. This certificate-shall not he assignable by the union or association to -whom it. is issued. Section 16, as originally adopted,† provided that.a penalty might'be collected in a civil- action by the party aggrieved against one using a label, without authority, and such aggrieved party-was authorized to maintain an action to enjoin the unauthorized use of such label and to recover such damages as might result from such unauthorized use. In 1902 ‡ the "provision relating to the penalty was stricken out and a provision making the unlawful use of the label a crime was inserted. Whether of not independent of the statute the International Typographical Union bad a property right to this label which the courts would protect, see Btrasser v. Moonelis (23 J.; & S. 197). At least the statute so" far as the equitable remedy is concerned is not.penal. It should be fairly and liberally construed so that the wrongs which the Legislature intended to redress may be reached. It appears from the -complaint that tile International Typographical Union isi an association of ' employees, having affiliated with it and subject to its jurisdiction various printing trades councils. One of these, the Allied Printing Trades. Council, is a subordinate body of and affiliated with and subject to the general control and direction of the International Typographical Union. In 1896 the International Typo- , graphical Union adopted and registered a certainlabel “for thepurposé of desig- " nating the products of. the labor of the members of the various bodies affiliated with it and under its general jurisdiction and control,” and for that purpose it has ‘ ‘ furnished and transmitted ” the same “to the local unions of subordinate bodies of said International Typographical Union.” It may fairly be in-ferred, therefore, that the various trades councils are local branohes of the International Typographical Union. Their members are its members, and when-it adopted a label for the .purpose of designating the products of the labor of such members it may fairly be said in the language of the statute to have adopted it for the purpose oi designating the products of its members.. It next appears that the International Typographical Union has conferred upon the Allied Printing Trades Council-of Syracuse the exclusive right to use and control this label in that city. The statute has conferred a property -right in such a label -even if-its originator did not already possess it. This right could he sold or assigned unless these acts were prohibited. Fairly construed the statute does mean to prohibit such an assignment. Hot, however, a license conferred by the union or association upon some of its "members or legal branches to use the label in a specified locality. Next it is stated that the defendant has without authority used this label and intends to continue such use to its profit and the damage of the plaintiffs, and judgment for an injunction and damages is, therefore, asked. It is claimed that under the statute only the union of association filing the label may maintain an action-to *913prevent its unjustifiable use, and that, therefore, no cause of action is stated by the Allied Printing Trades Council. Probably such an action might be maintained independently of the statute (Strasser v. MooneUs. cited above), but in any event the construction claimed is too narrow. The language is not exclusive. To so hold would in such an action as the present where the presence of both plaintiffs is necessary to a complete determination of the questions involved, be a denial of justice. What the Legislature meant and all that it meant was that the parties in j ured might maintain such an action. The demurrer must, therefore, be overruled upon the usual terms.

 See Laws of 1897, chap. 415. Se.e, also, Laws of 1889, chap. 385.—■ [Rep.


 See Laws-of 1897, chap. 415. See, also; Laws of 1889, chap-385; Laws of 1893 chap. 219, and Laws of 1902, chap. 88.—[Rep.


 See Laws of 1902, chap. 88, and Laws of 1904, chap. 523.— [Rep. ' j